           Case 2:18-cr-00506-SJO Document 39 Filed 10/29/18 Page 1 of 3 Page ID #:151

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA

                                           CRIMINAL MINUTES - GENERAL



 Case No.         CR 18-00506 SJO-2                                                              Date      October 29, 2018


 Present: The Honorable        S. James Otero, United States District Judge

 Interpreter       Not Required

            Victor Paul Cruz                              Carol Zurborg                                 Kevin B. Reidy
                Deputy Clerk                   Court Reporter/Recorder, Tape No.                   Assistant U.S. Attorney



                U.S.A. v. Defendant(s):               Present Cust. Bond           Attorneys for Defendants:      Present App. Ret.

(#1) Cindy Elizabeth Readman                            xx      xx            Humberto Diaz                          xx       xx



 Proceedings:        CHANGE OF PLEA RE COUNT ONE OF THE INDICTMENT.

Matter called.

Defendant is placed under oath.

Court advises the defendant that she has been placed under oath, and that if she answers her
questions falsely that she could be later prosecuted for perjury, or for making a false statement.
Court also advises the defendant that she has the right to remain silent but that by entering a
guilty plea she will be incriminating herself. Defendant indicates that she has discussed the right
against self-incrimination with her counsel, and that she freely and voluntarily waives theses
rights. Counsel concurs in the waiver.

Defendant states her true name as Cindy Elizabeth Readman.

Defendant indicates that she has never been treated for addiction to narcotics or for any mental
illness. Defendant indicates that she has taken prescribed medication within the last 72 hours.
Defendant does not suffer from any mental or physical condition that could affect her plea.
Counsel concurs that defendant is competent and in full possession of her faculties to enter a
guilty plea at this time. The Court finds that the defendant is in full possession of her faculties.

The Court advises the defendant of certain constitutional rights: the right to a speedy and public
trial; the right to be tried by a jury, alternatively, the right to waive a jury trial and be tried by the
court. In either case the right to persist in a not guilty plea and have the right to have the
government prove her guilty beyond a reasonable doubt; the right to be represented by an
attorney throughout the proceedings. And, if she cannot afford an attorney, that one will be
CR-11 (09/98)                                         CRIMINAL MINUTES - GENERAL                                              Page 1 of 3
           Case 2:18-cr-00506-SJO Document 39 Filed 10/29/18 Page 2 of 3 Page ID #:152

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                CRIMINAL MINUTES - GENERAL


appointed free of charge; the right to confront and cross-examine all witnesses called to testify
against her; the right to present witnesses and evidence on her behalf, and to have witnesses
subpoenaed to testify; right against self incrimination (right to remain silent). However, by
entering a plea of guilty that she will be waiving this right because she would be in fact
incriminating herself; the right to testify on her own behalf, but not be compelled to testify or to
incriminate herself. Defendant acknowledges that she has discussed these rights with her counsel
and that she freely, voluntarily and expressly waives these rights.

Government counsel places elements of charges on the record and advises the defendant of the
mandatory minimum and the statutory maximum sentence. The defendant is also advised that if
she is given a term of imprisonment that afterwards she will be subject to supervised release and
that if she violates the terms and conditions of supervised release that she can be given additional
time in prison. Defendant acknowledges she understands the elements of the offense, the
penalties that could be imposed, and the provisions of supervised release, and that she has
discussed these issues with her counsel.

The Court advises the defendant that the Court will consider the sentencing guidelines and that
the guidelines are not mandatory but advisory only. Defendant acknowledges that she has
reviewed the guidelines with her counsel. The Court retains discretion in sentencing.

Defendant acknowledges that she signed the plea agreement, that she understands the terms and
conditions of the plea agreement and that she has reviewed the plea agreement with her counsel.
The Court reviews certain portions of the plea agreement. The Court reviews sentencing factors.
The Court reviews the limited mutual waiver of appeal and collateral attack. The Court advises
the defendant that the plea agreement is not binding on the Court.

Court advises the defendant of the loss of certain civil rights with the entry of a guilty plea.

Defendant indicates that no promises have been made in exchange for a plea of guilty or that no
one has made any threat, or used force against her or her family to enter guilty plea. Defendant
enters plea freely and voluntarily.

Government counsel places evidence of facts and the offer of proof of this case on the record.
Defendant acknowledges facts to be true and correct.

Defendant’s counsel indicates that he has reviewed all the discovery that has been provided by
the government, and that he has reviewed the facts of the case and the discovery with the
defendant. Additionally, that he has explored any possible defense with his client and that he
believes there is a factual basis for the plea, and that it is in his client’s best interests to enter a
CR-11 (09/98)                            CRIMINAL MINUTES - GENERAL                                 Page 2 of 3
           Case 2:18-cr-00506-SJO Document 39 Filed 10/29/18 Page 3 of 3 Page ID #:153

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                              CRIMINAL MINUTES - GENERAL


guilty plea.

Defendant enters a plea of guilty to the one count indictment which charges defendant with
possession with intent to distribute methamphetamine, in violation of Title 21 United States
Code, Section 841(a)(1), (b)(1)(A)(viii). The Court incorporates plea agreement with the entry of
defendant's guilty plea.

The Court questioned the defendant regarding the plea of Guilty and finds a factual and legal
basis for the plea. The Court finds that the defendant has entered her plea freely and voluntarily
with a full understanding of the charges against her and the consequences of her plea. The Court
finds that defendant understands her constitutional and statutory rights and wishes to waive them.

The Court refers the defendant to the Probation Office for investigation and report and
continues the matter to Monday, February 11, 2019 @ 9:00 a.m. for sentencing.

Position papers shall be filed by Monday, January 28, 2019.

The Court vacates the trial date as to this defendant.



                                                                                          :   0/31

                                                         Initials of Deputy Clerk   vpc




CR-11 (09/98)                         CRIMINAL MINUTES - GENERAL                                     Page 3 of 3
